Citation Nr: 1205045	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 9, 2011.

2.  Entitlement to a rating in excess of 70 percent for PTSD from May 9, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2007 rating decision of the VA Regional Office (RO) in Waco, Texas.

When this case was previously before the Board in May 2010, it was remanded for additional development.  After accomplishing the requested action, in a January 2010 rating decision, the Appeals Management Center (AMC) granted a 70 percent rating for PTSD, effective May 9, 2011.  The AMC also continued a 30 percent rating prior to May 9, 2011 (as reflected in a June 2011 rating decision and Supplemental Statement of the Case). Thereafter, the matters were returned to the Board for further appellate consideration.

Although the RO granted a higher, 70 percent, rating for the service-connected PTSD from May 9, 2011, as a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board notes that it has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, while the Veteran is currently unemployed, the record reflects that this is largely due to a combination of factors, including failing physical health. There is no evidence suggesting that the Veteran's unemployment is due solely to his PTSD.  As such, the Board finds that Rice is inapplicable in the present case. 




FINDINGS OF FACT

1.  Prior to May 9, 2011, the Veteran's PTSD was manifested primarily by nightmares, flashbacks, intrusive thoughts, difficulty sleeping, mood swings, irritability, some memory impairment, symptoms of depression, crying spells, isolative behavior, paranoia and some ritualistic behaviors, and lack of motivation; collectively, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From May 9, 2011, the Veteran's PTSD has been manifested primarily by frequent nightmares, daily intrusive thoughts, flashbacks, irritability and anger, hypervigilance, a severe level of diminished interest or participation in significant activities, social isolation and severe restriction of affect and estrangement; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for PTSD prior to May 9, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 70 percent for PTSD from May 9, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to support a claim for higher rating.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, and requested that the Veteran submit any pertinent evidence in his possession.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2007 letter-which meets the content of notice requirements described in Pelegrini and Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, VA outpatient treatment records, Social Security Administration (SSA) records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claims is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

VA outpatient treatment records document the Veteran's psychiatric symptoms and treatment.  In September 2006, the Veteran was described as alert, oriented, and appropriately dressed.  The treatment provider noted that the Veteran's mood and affect were euthymic, speech was of normal rate and tone, and thought process was coherent and goal directed.  The Veteran denied experiencing hallucinations, delusions, paranoia, or suicidal or homicidal ideation. Insight and judgment were also indicated to be good, and there were no gross cognitive deficits indicated.  A Global Assessment of Functioning (GAF) score of 65 was assigned.

In January 2007, the Veteran was also described as alert, oriented, and well-groomed, with fair eye contact and normal speech.  Again, the Veteran denied suicidal or homicidal ideation, paranoia, or auditory or visual hallucinations.  A GAF score of 55 was assigned.

On VA examination in May 2007, the Veteran reported that he had been married four times, with a history of domestic violence in his previous relationships.  He indicated that he had been married to his current wife for 2 years.  With respect to work, he indicated that he had previously worked as a carpenter and remodeling homes, and was self-employed.  He had not worked in the past 4 months, but indicated that when he did work, he was able to leave jobs and always found another one.  The Veteran also noted a history of alcohol and methamphetamine abuse, in remission for 10 and 3 years, respectively.  He reported that he took psychiatric medications, but these did not help him.  He endorsed symptoms of insomnia, nightmares, restless sleep, and lack of motivation.

The examiner determined that the Veteran would be able to engage in a normal range and variety of activities of daily living without interruption of his typical routine.  It was indicated that the Veteran went fishing on occasion.

On mental status examination, the Veteran's thought process was logical, relevant, and coherent.  He was well-dressed, groomed and oriented, with a flat and blunted affect.  The examiner indicated that he appeared excited and agitated, and that there was some psychomotor agitation and restlessness.  The Veteran noted that his short term memory was poor, and also endorsed manic episodes, anxiety, panic attacks, depression, insomnia, crying spells, anhedonia, nightmares, racing thoughts, and anger control problems.  The examiner commented that the Veteran seemed negative, cynical, and unhappy, but that he thought the Veteran was exaggerating his symptoms.  

A diagnosis of PTSD was a GAF score of 60 to 65 was assigned.  With respect to the disability's effect on employment, the examiner found that these would be negligible.  He noted that although the Veteran had difficulty getting along with others and missed work at times, he was always able to find other employment. The examiner also assigned a GAF score of 50 related to the diagnosis of polysubstance abuse, and indicated that the Veteran's polysubstance abuse was not related to his PTSD.

IN a statement of July 2008 the Veteran's wife indicated that she had witnessed a number of the Veteran's PTSD symptoms over the years, including hypervigilance, avoidance of crowds or going out in public, sleep problems, and memory problems.  In an undated statement, the Veteran's mother noted that the Veteran suffered from depression, difficulty sleeping, and flashbacks about his service in Vietnam.

Continued VA outpatient treatment records reflect that the Veteran participated in group therapy.  In November 2008, it was noted that the Veteran was angry about changes made to his therapy group, and that he would not longer attend.  A GAF score of 50 was assigned.  

A February 2009 private psychological evaluation reflects that the Veteran presented with PTSD-related issues.  He indicated that he was depressed and his memory was not good.  Other symptoms endorsed included irritability, anxiety around others, and sleep difficulties.  Psychological testing results revealed that the Veteran neither desired nor enjoyed close relationships, and always chose solitary activities.  He appeared emotionally cold, detached, and with a flattened affect.  The examiner noted that the Veteran was likely to choose occupational and avocational activities that involved very little interpersonal contact.  The examiner also noted that he was likely to have a pattern of angry and aggressive behavior, as well as feelings of being misunderstood and unappreciated by others.  Other likely symptoms, based upon test results, included suspicious behavior, paranoia, and some suicidal ideation.  A diagnosis of PTSD and GAF score of 52 was assigned.

On an updated February 2009 private psychological evaluation, it was noted that tests were readministered, and the predominant results and new emphasis included an indifference to social relationship and tendency to not seek out social contact.  It was noted that the Veteran was quite content to be passive, detached, and distant in relationships.  A new GAF score of 48 was assigned.  

On VA examination in March 2009, it was noted that the Veteran was not currently employed and was on social security disability.  His last job was 4 years ago as a carpenter, and he had been self-employed the previous 20 years.  He indicated that his doctor told him to stop working due to his neuropathy and loss of feeling in his hands and feet.  Though he did note that, when he was working, he frequently changed jobs due to his inability to get along with others.  He noted that he had never been fired.  It was indicated that amphetamine abuse interfered with his work performance in the past.

With respect to marital and family relationships, the Veteran noted that he had been married four times, and that he had been married to his current wife for four years.  He indicated that he had five adult children from his previous marriages, as well as grandchildren.  He indicated that he never sees his biological grandchildren and it only close to his oldest son.  He was unclear about why he was distant from others, but stated that never around them.  He felt closer to his three grandchildren by his step-daughters.  With respect to other social relationships, the Veteran reported that he did not like to be around people since his discharge from service.  He had no local friends, but he and his wife did have friends in California that they visited once a year.  He indicated that he and his wife had recently started attending church on a fairly regular basis and that he had some acquaintances at church.  He used to be interested in fishing and hunting, but has since given up these pursuits.  The Veteran reported that a typical day for him included doing chores and watching television.  He reported quitting alcohol and drug abuse, most recently quitting methamphetamines about four years ago.

The Veteran denied a history of suicide attempts, though he indicated that he does get depressed and has frequent suicidal ideation.  He reported never having a specific plan.  He also indicated that his wife and religion are protective factors and that his psychiatrist is aware of these thoughts and did not feel the Veteran was a danger to himself.

On mental status examination, there was no impairment of thought process or communication noted.  The Veteran reported that he occasionally heard things as he woke up in the morning, but that he tended to have problems sleeping and was unaware if these were hallucinations or actual noises that woke him up.  The examiner commented that it was unclear if these were hypnagogic in nature or actual noises that startle the Veteran out of sleep.  The examiner also observed that the Veteran made appropriate eye contact and was generally cooperative.   He was alert and oriented, and the examiner noted that the Veteran had the ability to maintain minimal personal hygiene and other basic activities of daily living.   The Veteran denied current suicidal or homicidal thoughts, ideation, or plan.   He did report memory difficulties.  With respect to ritualistic behaviors, he indicated that he checked the door lock multiple times and always checked his gun to make sure it was there.  He denied panic attacks, but endorsed severe depression.  There were no significant indications of impaired impulse control.  The Veteran also described difficulty falling asleep, staying asleep, and waking up early, with nightly nightmares.  

The examiner assigned a diagnosis of PTSD, chronic, along with major depressive disorder, single episodes, severe, without psychotic features.  The examiner commented that it appeared that the Veteran symptoms were very comparable to the level of severity previously reported on examination.  He also noted that the Veteran's substance abuse clearly had an onset before PTSD symptoms, as he reported heavy alcohol use as a teenager.  He indicated increased substance abuse as a result of trying to cope with PTSD symptoms, which appeared to the true.  However, the examiner found that the Veteran's previous substance abuse did not interfere much with his functioning.  A GAF score of 55 was assigned.

SSA records reflect that the Veteran has been in receipt of disability benefits since December 2006 with a primary diagnosis of back pain and cervical spondylosis with sensory neuropathy and a secondary diagnosis of PTSD.

On VA examination in May 2011, it was noted that the Veteran had been in group therapy and medication management since around 2007 or 2008.  The Veteran's self-report of symptoms included nightmares, sleep problems, depression, anhednoia, occasional tearfulness, lack of focus, fatigue, social isolation, memory problems, and lack of desire and motivation.  He denied suicidal thoughts, but indicated that he had these feelings in the past.  He denied any homicidal thoughts.  He denied any psychosis other than when he was actively using drugs in the past.  When further questioned about his PTSD symptoms, the Veteran stated that he had nightmares on a nightly basis, insomnia, lack of trust in others, and woke up at night to check his house with a gun.

He also described a history of significant anger problems, including physical aggression in the past, but since he was around less people now, he had been in fewer arguments and has not been physically violent for many years.  The Veteran reported frequent flashbacks and intrusive thoughts about Vietnam, and avoidance of reminders about Vietnam.  

The examiner also commented on the Veteran's history of drug and alcohol abuse.  The Veteran reported that he was addicted to methamphetamines, but had been sober since going through a detoxification program in 2006.  He indicated that if "someone gave it to me, I would use it," but admitted that he had cut ties with his previous drug-using associates and dealers.  Being around less people in general had helped him maintain sobriety.

It was indicated that when the Veteran was working, he was irritable, did not want to deal with people, was prone to mood swing and anger outbursts, and got into physical fights at times.  He also described being inconsistent in his work, alternatively working and skipping out of work or working excessively long hours because he was using speed.  The examiner noted that, as pointed out on previous exams, the Veteran's main occupational problems appeared to be from his substance abuse itself.  

The Veteran reported that he was largely socially isolated, and did not have any friends.  The examiner noted that the Veteran had a very cynical view of humanity and felt misused and betrayed.  He seemed to have limited insight into the negative impact of his own actions on others.  The Veteran reported that he used to go to church off and on, but had not gone in a couple of years.  

With respect to activities of daily living, it was noted that the Veteran was able to complete normal activities of daily living without significant impairment.  He was fully independent, but described limited motivation or concern.  He said he let his wife maintain the property, as he was not interested in doing much and mainly sat around.

On mental status examination, the examiner indicated that he Veteran presented with poor hygiene-he was dirty and had not shaved in awhile.  He was jittery and moved his jaw back and forth nervously throughout the evaluation.  The Veteran's affect was a mixture of anxiety, irritability and depression.  Rapport was difficult to establish because his social skills were quite poor.  Thought process was generally logical and coherent, but he had a hard time recalling distant information from his past.  He was well-oriented to place, person, and situation, but moderately oriented to time.  Reasoning and judgment were indicated to be poor based on his history and difficulty on reasoning tasks during mental status examination.  He described a decline in memory and concentration over the past few years.  The Veteran was administered a cognitive assessment, which reflected a moderate degree of cognitive impairments; however, the examiner noted that the Veteran appeared to put poor effort forth on certain items.  The examiner also commented that the recent complaint of cognitive difficulties suggested a later-emerging dementia of unknown origin.

The examiner noted that the Veteran's PTSD had an impact on work and family relations due to social withdrawal, irritability, and distraction due to flashbacks and sleep disturbance, as well as hypervigilance.  In addition, he found that the Veteran's polysubstance dependence has resulted in deficiencies in most areas, including work, family relations, judgment, thinking and mood, though many of these were in remission since remission from active drug use.  

Diagnoses of PTSD, mood disorder, and polysubstance abuse, in remission, were indicated.  A GAF score of 53 was assigned. The examiner determined that the Veteran does not describe a self-medicating paradigm, but rather abuse of speed for the high, then becoming chemically dependent on it.  The examiner also found that the Veteran's mood disorder was considered a separate condition and intimately intertwined with his history of substance dependence.  The examiner noted that he Veteran's psychiatric symptomatology does result in deficiencies in most areas, including potential occupational functioning and further contributed to his blunting of emotions and lack of responsiveness.  


III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Historically, the Veteran was granted service connection for PTSD in an August 2005 rating decision.  A 30 percent rating was assigned, effective February 28, 2005.  The Veteran filed the instant claim for an increased rating in February 2007.  He appeals an August 2007 rating decision maintaining the 30 percent rating.   As noted above, in June 2011, during the course of the appeal, the RO assigned a 70 percent rating, effective May 9, 2011 (the date of VA examination). 

In this appeal, because the RO has already granted staged ratings for the Veteran's PTSD, the Board will consider the propriety of the assigned rating at each stage, as well as whether any further staged rating, pursuant to Hart, is warranted.

The RO assigned the Veteran's ratings for PTSD under Diagnostic Code 9411.  However, the criteria for rating psychiatric disabilities other than eating disorders are actually set forth in a general rating formula.  See 38 C.F.R.  § 4.130.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Also, it is noted that, in evaluating the Veteran's service-connected psychiatric disability, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for anxiety disorder with personality disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A.  Prior to May 9, 2011

Collectively, the aforementioned medical evidence reflects that, prior to the May 9, 2011 date of VA examination, the Veteran's PTSD has been manifested by nightmares, flashbacks, intrusive thoughts, difficulty sleeping, mood swings, irritability, some memory impairment, symptoms of depression, crying spells, isolative behavior, paranoia and some ritualistic behaviors, some suicidal ideation and lack of motivation.

While the Veteran has not demonstrated all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture, particularly, symptoms of depression and some suicidal ideation, irritability, social isolation, lack of motivation, and paranoia, more closely approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  

At no point during this period has the Veteran's PTSD symptomatology met the criteria for the next higher 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  However, the objective medical evidence does not show such symptoms such as:  active suicidal ideation, impaired judgment, obsessional rituals, illogical speech, near-continuous panic, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish effective relationships.

The Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  However, in this case, in light of the symptoms shown, the Board finds that the Veteran's total disability picture has more nearly approximated the criteria required for a 50 percent rating for the period prior to May 9, 2011, and that occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships, simply has not been shown.

Rather, the VA outpatient treatment records reflect that, prior to May 2011 VA, the Veteran was well dressed and groomed, cooperative, and had organized thoughts and a relatively intact memory.  Periods of violent behavior were not demonstrated, particularly since the Veteran had been in remission from drug and alcohol abuse during this period, and thus impaired impulse control to the level contemplated in a 70 percent rating is not shown.  While the record indicates the Veteran's mood and motivation was depressed, he functioned independently.  Though the Veteran had thoughts of suicide, these thoughts were occasional and passive. On VA examination in May 2009, the examiner noted that his recent unemployment was not due to psychiatric disability; rather, the Veteran reported that his doctor told him to stop working due to his neuropathy and loss of feeling in his hands and feet.   In addition, while the Veteran reported social isolation and strained family and social relationships, the Veteran reported that he was married, kept in touch with some of his children and step-children, had friends in California, and he also reported on examination in May 2009 that he had a few social acquaintances from church.  This evidence simply does not support a finding of occupational and social impairment with deficiencies in most areas.

The Board also points out that GAF scores assigned provide no basis for assigning a higher rating.  As indicated above, the Veteran was assigned scores of 65, 55, 60, 52, and 48 during this period.  

According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board finds that these scores, reflecting moderate-to-serious symptoms, are consistent with the assignment of a 50 percent rating.

The Board recognizes the GAF score of 48 noted in February 2009 in the private psychiatric examination.  While this GAF score is indicative of serious symptoms, the Board notes that shortly thereafter, at the March 2009 2009 VA examination, he was assigned a GAF score of 55.  Moreover, prior to May 2011, the GAF scores had mainly remained consistently between 52 and 65.  Therefore, the Board finds that the noted GAF score of 48 in February 2009 is not indicative of a permanent worseingin of symptoms, but rather a temporary worsening which by the following month, had improved.  

Under the circumstances of this case, the Board finds that, prior to May 9, 2011, the Veteran's PTSD has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.


B.  From May 9, 2011

The above-cited evidence reflects that, since May 9, 2011, the Veteran's PTSD frequent nightmares, daily intrusive thoughts, flashbacks, irritability and anger, hypervigilance, a severe level of diminished interest or participation in significant activities, social isolation and severe restriction of affect and estrangement.  Severe social and occupational impairment has been assessed.  In other words, the evidence demonstrates symptoms indicative of occupational and social impairment with deficiencies in most areas.  This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned in a 70 percent disability rating.  

At no point since May 9, 2011, has the Veteran's overall PTSD symptomatology met the criteria for a rating in excess of 70 percent.  In this regard, the medical evidence does not show the Veteran to have gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or other symptoms that are characteristic of a 100 percent rating.  Rather, the Veteran was described as alert and almost fully oriented, showing appropriate behavior, generally having no indications of psychotic hallucinations or delusions, and having no impairment in sense of perception, no psychosis or psychotic phenomena, and the ability to perform activities of daily living.  

As discussed above, the preponderance of the evidence establishes that the PTSD causes severe impairment in social and occupational functioning, but not total occupational and social impairment.  The competent evidence of record indicates that while the Veteran has difficulties with his wife and is largely socially withdrawn, he is still married and maintains relationships with one of his children and his step-children and grandchildren.  Thus, the Veteran is able to maintain social and family relationships.  In addition, while the Veteran is no longer working, he had previously attributed this to physical problems, and the May 2011 examiner noted that the Veteran's main problems with respect to work were due to his previous substance abuse, which has been in remission since prior to the Veteran's claim for increased rating.  Again, the examiner found deficiencies in occupational functioning, consistent with a 70 percent rating, but not total occupational impairment.

The Board acknowledges that the May 2011 VA examination reflects that the Veteran was not fully oriented to time and had poor hygiene-symptoms which can be characteristic of a 100 percent rating.  However, while the Veteran demonstrated poor hygiene, there is no indication that is unable to perform other activities of daily living, and the examiner specifically commented that the Veteran was able to complete normal activities of daily living without significant impairment and was fully independent, though he was not highly motivated.  In addition, the Veteran was well-oriented to person, place, and situation, while orientation to time was only moderately impaired.  Thus, the Board finds that these symptoms, without more, do not rise to the level required of a 100 percent rating.

The Board further finds that the GAF score assigned on examination, alone, does not provide a basis for assigning the maximum, 100 percent rating for PTSD for this period.  As indicated, the Veteran was assigned a GAF score of 53 on examination.  

According to DSM-IV, GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Thus, the GAF scores of 53 found on VA examination clearly reflect even less impairment than that contemplated in the current 70 percent rating; hence, this score provides no basis for a higher rating.  

Accordingly, the Board finds that, since May 9, 2011, the Veteran's psychiatric disability picture has more nearly approximated the criteria for a 70 percent rating, and that the criteria for the maximum 100 percent rating are not met.  See 38 C.F.R. § 4.7.



C.  Extra-Schedular

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In adjudicating each claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in reaching the decision to award a 50 rating for the period prior to May 9, 2011, the preponderance of the evidence is against assignment of any higher rating at any other point to this appeal (to include pursuant to Hart, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


ORDER

A 50 percent rating for PTSD prior to May 9, 2011, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 70 percent for PTSD from May 9, 2011, is denied.


____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


